Order entered June 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01467-CV

                              CRESENCIO BASTIDA, Appellant

                                                 V.

                ABEL'S MOBILE HOME SERVICE, INC., ET AL, Appellees

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 296-02287-06

                                             ORDER
       The clerk’s record in this case is overdue. By order dated February 12, 2013 we ordered

the Collin County District Clerk to file either the clerk’s record or written verification that

appellant has not been found indigent and has not paid for the record. To date, we have not

received the clerk’s record or the required verification. Accordingly, we ORDER the Collin

County District Clerk to file either the clerk’s record or written verification that appellant has not

been found indigent and has not paid for the record within FIVE DAYS of the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Collin County District Clerk Andrea Stroh Thompson.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE